DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,579,506. Although the claims at issue are not identical, they are not patentably distinct from each other because there are no patentable distinct differences between them.
As shown in the chart below, the differences between the two claims are not patentable distinct.  The two claims simply switch the first condition from NOT an epileptic seizure (‘506 patent) to a first condition that IS an epileptic seizure (‘370 application). The new claim is otherwise simply broader than the ‘506 claim, and dependent claim 4 contains all of the limitations of the ‘506 Claim 1.

USPN 9,579,506 Claim 1
16/798,370 Claim 1
Differences
A method of treating a patient having epilepsy comprising: 
A method of treating a patient having epilepsy comprising:

receiving at least one body data stream; 
receiving at least one body data stream;

analyzing the at least one body data stream using a seizure detection algorithm to detect whether or not the patient has had an epileptic seizure;
analyzing the at least one body data stream using a seizure detection algorithm to detect a first condition where an epileptic seizure event has occurred and a second condition where the epileptic seizure event is not present;
These are the same limitation with different wording.
receiving a cardiac signal of the patient; 
receiving a cardiac signal of the patient;

analyzing the cardiac signal to determine the patient's heart rate;
analyzing the cardiac signal to determine the patient's heart rate;

determining whether said epileptic seizure is characterized by a decrease in the patient's heart rate from a reference value or a normative value; 
based on a first determination that the first condition is present, determining whether the epileptic seizure event is characterized by a decrease in the patient's heart rate from a reference value or a normative value;
This limitation is the same – the first determination is simply whether there is an epileptic seizure. 
applying a first electrical signal to a vagus nerve of the patient, based on said determination, wherein said determination is that the patient has not had an epileptic seizure, wherein the epileptic seizure is characterized by a decrease in the patient's heart rate, wherein the first electrical signal is not a vagus nerve conduction blocking electrical signal; and 
applying a second electrical signal to the vagus nerve of the patient based on a second determination that the second condition [no epileptic seizure] is present.
These last two limitations simply switch the first condition is NOT an epileptic seizure (‘506 patent) to a first condition that IS an epileptic seizure (‘370 application).
applying a second electrical signal to a vagus nerve of the patient, based on said determination, wherein said determination is that the patient has had an epileptic seizure, wherein the epileptic seizure is characterized by a decrease in the patient's heart rate, wherein the second electrical signal is a pulsed electrical signal that blocks action potential. conduction in the vagus nerve.
applying a first electrical signal to a vagus nerve of the patient based on the first determination that the first condition is present and that the epileptic seizure event is characterized by the decrease in the patient's heart rate from the reference value or the normative value.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/Primary Examiner, Art Unit 3792